              Case 4:20-cv-05640-YGR Document 571 Filed 05/03/21 Page 1 of 7




 1   Molly N. Tullman (CA State Bar No. 244928)
     James Howard
 2   Ramie O. Snodgrass
     DAVIS WRIGHT TREMAINE LLP
 3   505 Montgomery Street, Suite 800
     San Francisco, California 94111
 4   Telephone: (415) 276-6500
     Facsimile: (415) 276-6599
 5   Email: MollyTullman@dwt.com
 6   Attorneys for Nonparty
     Amazon.com Services LLC
 7

 8
 9

10                               UNITED STATES DISTRICT COURT FOR THE
11                                      NORTHERN DISTRICT OF CALIFORNIA
12                                             OAKLAND DIVISION
13   EPIC GAMES, INC.,
                                                          Case No. 4:20-cv-05640-YGR
14                        Plaintiff, Counter-Defendant,
                                                          NONPARTY AMAZON.COM
15   vs.                                                  SERVICES LLC’s JOINDER IN
                                                          DEFENDANT APPLE INC.’S
16   APPLE INC.,                                          ADMINISTRATIVE MOTION TO
                                                          SEAL PX-2339
17                         Defendant, Counterclaimant.
18
19

20            Nonparty, Amazon.com Services, LLC, the parent company of AMZN Mobile LLC

21   (together, “Amazon”), hereby intervenes for the limited purpose of joining Defendant, Apple

22   Inc.’s (“Apple”) Administrative Motion to Seal PX-2339 (the “Motion to Seal,” Dkt. No. 514).

23   Amazon seeks an order sealing certain portions of document PX-2339 (“PX-2339”) that contain

24   Amazon’s highly sensitive and confidential, trade secret, and proprietary information, should PX-

25   2339 be admitted as an exhibit at trial.

26

27

                                                                 -             Davis Wright Tremaine LLP
     NONPARTY AMAZON’S JOINDER TO APPLE’S MOTION TO SEAL 1                              L AW O FFICE S
     4846-5805-3352v.2 0051461-001872                                             920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206.622.3150 main · 206.757.7700 fax
              Case 4:20-cv-05640-YGR Document 571 Filed 05/03/21 Page 2 of 7




 1                                          I. INTRODUCTION
 2            Plaintiff, Epic Games, Inc. (“Epic”), has included PX-2339 on its list of potential exhibits
 3   for trial. See Dkt. No. 448 at 75. PX-2339 is a highly confidential addendum that supplements
 4   the Developer Program License Agreement between AMZN Mobile LLC and Apple. See
 5   Declaration of Andrew Bennet (the Bennet Decl.”) at ¶ 3, Ex. 1. Amazon has unique, proprietary
 6   processes, strategies, techniques, procedures, and plans surrounding the operation, distribution,
 7   and promotion of video streaming services on iOS and tvOS devices. Id. at ¶ 11. PX-2339
 8   addresses the provision of Amazon Prime Video streaming services on iOS and tvOS devices, and
 9   it contains non-public commercially sensitive details about Amazon’s business terms associated
10   with providing such services. Id. at ¶¶ 4-5. PX-2339 thus reflects Amazon’s trade secrets and
11   highly confidential proprietary information. Amazon, a non-party to this litigation, has taken
12   necessary and appropriate measures to protect the information contained in PX-2339 through
13   effectuating and enforcing non-disclosure provisions, and taking steps to maintain the
14   confidentiality of PX-2339 throughout the pendency of this litigation. Id. at ¶ 6.
15            Amazon seeks to seal only the non-public and most commercially sensitive information
16   contained in PX-2339. In particular, Amazon seeks to seal only certain terms of the preamble,
17   signature blocks, and paragraphs 2.2, 4.2, 5.1, 8.3, 8.5, 9.4, 11.2 and 14.1. Id. at ¶ 18. Public
18   disclosure of these paragraphs would: (1) reveal the unique terms Amazon negotiated in
19   connection with its anticipated future technical capabilities and features, and other forward-
20   looking business plans; (2) give Amazon’s other prospective contract counterparties and
21   competitors an advantage in future dealings with Amazon by disclosing terms that Amazon has
22   previously accepted, and (3) potentially prejudice Amazon’s ability to negotiate subsequent
23   agreements with Apple regarding this same content. Id. at ¶¶ 14-17. Compelling reasons exist to
24   seal these paragraphs from public view in order to prevent Amazon from suffering competitive
25   disadvantage and economic harm.
26

27

                                                                   -              Davis Wright Tremaine LLP
     NONPARTY AMAZON’S JOINDER TO APPLE’S MOTION TO SEAL 2                                 L AW O FFICE S
     4846-5805-3352v.2 0051461-001872                                                920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
              Case 4:20-cv-05640-YGR Document 571 Filed 05/03/21 Page 3 of 7




 1                                        II. LEGAL STANDARD
 2            Local Rule 79-5 provides that documents, or portions thereof, may be sealed if a party
 3   “establishes that [they] are privileged, protectable as a trade secret, or otherwise entitled to
 4   protection under the law.” Civ. L. R. 79-5(b). When considering whether to prohibit public access
 5   to a judicial record, “courts in the Ninth Circuit must [] evaluate the risk that the material at issue
 6   would be put to an improper use.” Apple iPod iTunes Antitrust Litig., 75 F. Supp. 3d 1271, 1274
 7   (N.D. Cal. 2014). Improper use includes the “‘publication of … trade secret materials.’” Id. at
 8   1273-74 (quoting Valley Broad. Co. v. U.S. Dist. Court for Dist. of Nevada, 798 F.2d 1289, 1290,
 9   1293–94 (9th Cir. 1986)). The trial court must “weigh relevant factors including the public interest
10   in understanding the judicial process,” against concerns that “disclosure of the material could
11   result in improper use of the material for scandalous . . . purposes or infringement upon trade
12   secrets.” See Century Aluminum Co. v. AGCS Marine Ins. Co., No. 11-cv-02514-YGR, 2012 U.S.
13   Dist. LEXIS 113063 at *4 (N.D. Cal. Aug. 10, 2012). If there are” compelling reasons supported
14   by specific factual findings” such that the interests in closure “outweigh the general history of
15   access and the public policies favoring disclosure,” sealing is appropriate. Id. (internal citation
16   omitted). The court may then issue a tailored sealing order, as appropriate. Id. at *4-5.
17            Upon a showing of compelling reasons, courts in the Ninth Circuit routinely seal
18   “documents containing highly sensitive and confidential, trade secret,1 and proprietary
19   information.” See e.g. Congdon v. Uber Techs., Inc., No. 16-cv-02499-YGR, 2018 U.S. Dist.
20   LEXIS 38442, at *2 (N.D. Cal. Mar. 8, 2018) (sealing information regarding “prices, business
21

22   1
       A “trade secret may consist of any formula, pattern, device or compilation of information
     which is used in one’s business, and which gives him an opportunity to obtain an advantage over
23
     competitors who do not know or use it.” In re Elec. Arts, Inc., No. 08-74426, 2008 WL
24   4726222, at *2 (9th Cir. Oct. 28, 2008) (quoting Restatement of Torts § 757, cmt. b).
     “Generally it relates to the production of goods,” but it may “relate to the sale of goods or to
25   other operations in the business.” See Clark v. Bunker, 453 F.2d 1006, 1009 (9th Cir. 1972)
     (concluding that a confidential business plan and its attendant strategies constituted a trade
26   secret because “[t]he plan developed . . . encompassed all of the forms, information, and
     techniques, for formulating, promoting, financing, and selling contracts for [certain services] in
27
     the continuous operation of a business”).
                                                                    -              Davis Wright Tremaine LLP
     NONPARTY AMAZON’S JOINDER TO APPLE’S MOTION TO SEAL 3                                  L AW O FFICE S
     4846-5805-3352v.2 0051461-001872                                                 920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
              Case 4:20-cv-05640-YGR Document 571 Filed 05/03/21 Page 4 of 7




 1   strategy, stocks, and marketing strategies”); see also Century Aluminum, 2012 U.S. Dist. LEXIS
 2   113063 at *2 (sealing the claim file of an assured to protect “confidential business information
 3   and strategies”); Nicolosi Distrib., Inc. v. Finishmaster, Inc., No. 18-CV-03587-BLF, 2018 U.S.
 4   Dist. LEXIS 139266, at *9 (N.D. Cal. Aug. 16, 2018) (collecting cases) (sealing two customer
 5   agreements and a requirements agreement because they contained “proprietary and confidential
 6   business information, including potential trade secrets and business practices, such as product
 7   rates and purchase requirements”); Great Lakes Ins. SE v. FTL Risk Innovations LLC, No. 19-cv-
 8   03415-TSH, 2019 U.S. Dist. LEXIS 120985, at *3 (N.D. Cal. July 19, 2019) (sealing portions of
 9   a complaint because “specific terms [of the policy], including premium, transaction volume,
10   limitations and other economics and conditions of the insurance solution . . . are proprietary
11   information”).
12                                          III.   ARGUMENT
13            Amazon has compelling reasons for its targeted request to seal certain terms of the
14   preamble, signature blocks, and the eight identified paragraphs of PX-2339. It has invested
15   significant resources into developing its video streaming business, and the proprietary terms on
16   which Amazon conducts its business and agrees to provide its video streaming services are
17   closely-held, commercially sensitive trade secrets. See Bennet Decl. at ¶¶ 10, 13. Disclosure of
18   these terms would harm Amazon by giving prospective business counterparties and competitors
19   unwarranted visibility into Amazon’s proprietary strategies, procedures, and plans regarding the
20   operation, distribution, and promotion of Amazon’s video streaming business. Id. at ¶ 14.
21   Although Amazon considers the entirety of PX-2339 to be confidential, its request to seal is
22   narrowly tailored. Amazon seeks an order to seal the portions of PX-2339 that contain its trade
23   secrets and its most confidential proprietary information— specifically certain terms of the
24   preamble, signature blocks, and paragraphs 2.2, 4.2, 5.1, 8.3, 8.5, 9.4, 11.2 and 14.1— should PX-
25   2339 be admitted at trial. Id. at ¶¶ 9, 18.
26            The Developer Program License Agreement between Amazon and Apple, as
27   supplemented by PX-2339, is the operative agreement between Apple and Amazon with respect

                                                                 -             Davis Wright Tremaine LLP
     NONPARTY AMAZON’S JOINDER TO APPLE’S MOTION TO SEAL 4                              L AW O FFICE S
     4846-5805-3352v.2 0051461-001872                                             920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206.622.3150 main · 206.757.7700 fax
              Case 4:20-cv-05640-YGR Document 571 Filed 05/03/21 Page 5 of 7




 1   to the provision of Amazon Prime Video streaming services on iOS and tvOS devices. Id. at ¶ 4.
 2   Although PX-2339 contains terms similar to those that govern Apple’s Video Partner Program
 3   (the “Program”), there are differences between the Program terms and the terms negotiated in
 4   PX-2339. Id. at ¶ 7. PX-2339 is the result of lengthy, strategic, non-public negotiations between
 5   Apple and Amazon, and many of its terms are unique to Amazon. Id.
 6            Disclosure of the identified paragraphs would reveal the specific, detailed terms to which
 7   Amazon ultimately agreed to provide its video streaming services on iOS and tvOS devices.
 8   Widespread knowledge of what business terms Amazon has agreed to in the past would put
 9   Amazon at a significant disadvantage in future business negotiations. Id. at ¶ 15. Disclosure
10   would also reveal the areas in which Amazon negotiated for unique terms before agreeing to
11   provide its video-streaming services on iOS and tvOS devices. Competitors would be provided
12   with insight into, not only Amazon’s existing video streaming business, but also into areas that
13   Amazon considered important for anticipated future technical capabilities, features, and product
14   development. Id. at ¶ 16. Given these significant potential harms, Amazon has established
15   compelling reasons for the protection of Amazon’s trade secrets and confidential proprietary
16   information. See e.g., Century Aluminum, 2012 U.S. Dist. LEXIS 113063 at *2 (granting motion
17   to seal document containing confidential information because “competitive harm may result . . .
18   if this document is publicly-disseminated, as it will reveal confidential business information and
19   strategies that Defendant employs with respect to issuance of its insurance policies"); Congdon,
20   2018 U.S. Dist. LEXIS 3844 at *2 (granting motion to seal information related to business strategy
21   and marketing strategies).
22            In addition, Amazon has an ongoing business relationship with Apple for the provision of
23   video streaming services on iOS and tvOS devices and Amazon is concerned that disclosure of
24   certain terms in PX-2339 may prejudice its ability to negotiate subsequent agreements with Apple
25   regarding this same content. If the redacted terms become public, other developers negotiating
26   with Apple may demand similar terms – causing competitive disadvantage and economic harm to
27   Amazon. Bennet Decl. at ¶ 17; see also e.g., Great Lakes, 2019 U.S. Dist. LEXIS 120985, at *4

                                                                  -              Davis Wright Tremaine LLP
     NONPARTY AMAZON’S JOINDER TO APPLE’S MOTION TO SEAL 5                                L AW O FFICE S
     4846-5805-3352v.2 0051461-001872                                               920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
              Case 4:20-cv-05640-YGR Document 571 Filed 05/03/21 Page 6 of 7




 1   (granting a request to seal because “[p]ublicly disseminating the terms of the policy would allow
 2   other insurers to develop similar insurance policies and threaten the exclusivity of [the parties’]
 3   relationship”). It is also possible that Apple may be unable to extend the same terms to all
 4   developers and may cease offering those terms to any party, including Amazon – again causing
 5   competitive disadvantage and economic harm to Amazon. Bennet Decl. at ¶ 17. Amazon’s
 6   relationship with Apple is ongoing, and competitors should not be provided with the opportunity
 7   to free ride on Amazon’s strategically negotiated terms, to Amazon’s detriment.
 8            For these reasons, Amazon may suffer meaningful competitive disadvantage and
 9   economic harms if certain terms of the preamble, signature blocks, and paragraphs 2.2, 4.2, 5.1,
10   8.3, 8.5, 9.4, 11.2, and 14.1 of PX-2339 are publicly disclosed. See id. at ¶¶ 13-17. Given the
11   highly confidential and proprietary nature of these terms, Amazon has demonstrated a compelling
12   need for the identified paragraphs to be sealed. See e.g., Congdon, 2018 U.S. Dist. LEXIS 38442,
13   at *2 (N.D. Cal. Mar. 8, 2018) (“Compelling reasons may be demonstrated where documents
14   would reveal detailed and product-specific information that would put a party at a competitive
15   disadvantage.”) (internal citation omitted); Nicolosi, 2018 U.S. Dist. LEXIS 139266, at *9 (sealing
16   three contracts to protect “proprietary and confidential business information, including potential
17   trade secrets and business practices”).
18            Moreover, detailed contractual terms governing a sophisticated business relationship are
19   unlikely to be essential to the public’s understanding of the ultimate issues. The public has an
20   interest in this high-profile litigation, but the specific confidential business information at issue
21   here does not inform the public in any meaningful way about the adjudicatory process. Thus, the
22   countervailing interests in closure clearly outweigh any public interest in access to these specific
23   provisions.
24            Amazon’s request is narrowly tailored to seek the sealing of only its trade secrets and most
25   confidential proprietary information. See Bennet Decl. at ¶ 18. Especially given Amazon’s status
26   as a nonparty to this action, Amazon’s trade secrets and highly proprietary confidential
27

                                                                   -              Davis Wright Tremaine LLP
     NONPARTY AMAZON’S JOINDER TO APPLE’S MOTION TO SEAL 6                                 L AW O FFICE S
     4846-5805-3352v.2 0051461-001872                                                920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
              Case 4:20-cv-05640-YGR Document 571 Filed 05/03/21 Page 7 of 7




 1   information should be afforded protection, and the redacted version of PX-2339 should be used
 2   for the record at trial.
 3                                       IV.     CONCLUSION
 4            Accordingly, for the reasons set forth above and in the accompanying Declaration of
 5   Andrew Bennet, nonparty Amazon has established compelling reasons to keep the identified
 6   portions of PX-2339 sealed—specifically certain terms of the preamble, signature blocks and
 7   paragraphs 2.2, 4.2, 5.1, 8.3, 8.5, 9.4, 11.2, and 14.1—and it respectfully requests that the Court
 8   grant the Motion to Seal.
 9
              DATED this 3rd day of May, 2021.
10

11                                                 DAVIS WRIGHT TREMAINE LLP
                                                   Attorneys for Amazon.com Services, LLC
12

13                                                 By: /s/ Molly Tullman ___________
                                                   Molly N. Tullman (CA State Bar No. 244928)
14                                                 James Howard
                                                   Ramie O. Snodgrass
15                                                 DAVIS WRIGHT TREMAINE LLP
                                                   505 Montgomery Street, Suite 800
16                                                 San Francisco, California 94111
                                                   Telephone: (415) 276-6500
17                                                 Facsimile: (415) 276-6599
                                                   Email: MollyTullman@dwt.com
18
19

20

21

22

23

24

25

26

27

                                                                 -              Davis Wright Tremaine LLP
     NONPARTY AMAZON’S JOINDER TO APPLE’S MOTION TO SEAL 7                               L AW O FFICE S
     4846-5805-3352v.2 0051461-001872                                              920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
